Citation Nr: 0912690	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right wrist disability and, if so, whether service connection 
is warranted.  

3.  Entitlement to an increased evaluation for residuals of 
fracture of the terminal phalanx on the right index finger, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
filed a notice of disagreement in January 2006, a statement 
of the case was issued in March 2006, and a substantive 
appeal was received in March 2006.  


FINDINGS OF FACT

1.  A February 1998 Board decision denied service connection 
for a low back disability.

2.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for a low back disability.  

3.  Additional evidence received since the February 1998 
Board decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.

4.  A low back disability was not manifested during active 
service or for many years thereafter, nor is a current low 
back disability otherwise related to such service.

5.  A February 1998 Board decision denied service connection 
for residuals of a sprain of the right wrist.

6.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for a right wrist disability.  

7.  Additional evidence received since the February 1998 
Board decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.

8.  A right wrist disability was not manifested during active 
service or for many years thereafter, nor is a current right 
wrist disability otherwise related to such service.

9.  Throughout the course of this appeal, there has been no 
physical or radiographic evidence of right index finger 
ankylosis or of bony involvement proximal to the proximal 
interphalangeal joint.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received since the 
February 1998 Board decision, and the claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A low back disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

5.  New and material evidence has been received since the 
February 1998 Board decision, and the claim of entitlement to 
service connection for a right wrist disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  A right wrist disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  The criteria for an increased evaluation for residuals of 
fracture of the terminal phalanx on the right index finger 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5225 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran in June 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In March 2006, the Veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and an increased rating, any questions as 
to the appropriate disability ratings for the service 
connection claims and effective dates to be assigned are 
rendered moot.  

The June 2007 letter to the Veteran appears to have furnished 
adequate notice regarding the new and material evidence 
issues.  Kent.  At any rate, as these claims are reopened, 
there is no detriment to the Veteran as a result of any 
arguable notice defect.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has been no compliance with Vazquez.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the Veteran.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of the right index finger disability and the effect 
of that worsening on employment and daily life.  The Board 
believes it significant that the Veteran has been represented 
in the claims process by Disabled American Veterans, which 
organization represents numerous Veterans.  Moreover, 
specific schedular criteria were provided to him in the March 
2006 statement of the case.  The Board finds that the Veteran 
has had actual knowledge of the elements outlined in Vazquez 
and that no useful purpose would be served by remanding to 
the RO to furnish notice as to elements of his claim which 
the Veteran has already effectively been made aware of.  Such 
action would not benefit the Veteran.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  In addition, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

New and Material Evidence 

The Veteran's claims for service connection for a low back 
disability and a right wrist disability were previously 
considered and denied by the Board in February 1998.  The 
Veteran did not appeal, so the February 1998 Board decision 
is final.  38 U.S.C.A. § 7104.  

In May 2005, the Veteran filed a claim to reopen entitlement 
to service connection for a low back disability and a right 
wrist disability.  As a general rule, a claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
Board decision in February 1998.  The Board notes here that 
the RO determined that new and material evidence was received 
to reopen the claim.  However, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Low Back

At the time of the February 1998 decision, the Veteran's 
service treatment records, Texas Department of Criminal 
Justice records, and VA outpatient treatment records were on 
file.  Service treatment records dated in November 1980 
reflect that the Veteran complained of low back pain 
following basketball.  The Veteran's spine and other 
musculoskeletal were clinically evaluated as normal upon 
separation examination.  VA outpatient treatment records 
dated in August 1997 reflected complaints of low back pain.  
It appears that the Board used the lack of any medical 
evidence of a low back disability following service until 
1997 as the basis for the Board's February 1998 decision that 
there was no nexus between any low back disability which may 
be present and service.  

Evidence received since the February 1998 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, VA outpatient treatment records reflect 
that the Veteran complained of low back pain since 1980.  The 
new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, service treatment records dated in November 
1980 reflect that the Veteran complained of low back pain.  A 
service Report of Medical Examination dated in January 1981 
for separation purposes reflects that the Veteran's spine and 
other musculoskeletal were clinically evaluated as normal.

A physical exam by the Department of Corrections dated in 
July 1994 listed full range of motion, good squats, bends, 
and stoops with negative straight leg raises.

VA outpatient treatment records dated in August 1997 reflect 
complaints of low back pain.  In January 1998, the Veteran 
complained of chronic low back pain since 1980.  

Private medical records from Dr. E.M. dated in June 1998 
reflect that the Veteran was assessed with lumbar spasm and 
possible degenerative joint disease/degenerative disk 
disease.  

The Veteran underwent a VA examination in December 2005.  He 
reported low back stiffness and weakness with the onset in 
1980 when he was playing basketball and fell.  

Following physical examination, the examiner diagnosed 
degenerative disk disease of the lumbar spine.  The examiner 
opined that degenerative disk disease of the lumbar spine was 
not at least as likely as not related to the Veteran's injury 
during military service.  The examiner reasoned that the 
Veteran's separation examination did not document any low 
back condition and documentation on a physical exam by the 
Department of Corrections in July 1994 listed full range of 
motion, good squats, bends, and stoops with negative straight 
leg raises.  In addition, there was a lack of evidence for a 
chronic problem from discharge to military service until the 
Veteran filed a claim in 1996.  The examiner reasoned that 
the lack of a major trauma during military service is 
evidence that the current severe back condition is not 
related to military service.  

Based on this record, the Board finds that service connection 
for a low back disability is not warranted.  The Board notes 
first that the absence of any medical evidence of a low back 
disability between the in-service injury in 1980 and 1997 
constitutes negative evidence tending to disprove the claim 
that the Veteran developed a low back disability as a result 
of service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The lack of any evidence of a 
continuing low back disability for over 16 years between the 
injury during service and the post service evidence showing a 
low back disability is itself evidence which tends to show 
that no low back disability was incurred as a result of 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any low back disability in this case is supported by 
affirmative evidence, consisting of the January 1981 
separation examination report which included a finding of 
normal spine and other musculoskeletal.  The Board notes that 
the Veteran injured his back in service in 1980.  However, 
the clinically normal spinal findings upon separation are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no low back 
disability was present at that time.  It is also noteworthy 
that the Veteran reported no back complaints at any time 
following the initial injury and at the time of his 
separation from service.  The Board views the separation 
examination report as competent evidence that there was no 
low back disability at that time.  

Finally, the Board believes it significant that the December 
2005 VA examiner opined that the current degenerative disk 
disease of the lumbar spine was not at least as likely as not 
related to the Veteran's injury during military service.  The 
Board has considered the Veteran's own lay statements to the 
effect that his low back disability is causally related to 
his active service; however, it is noted that the Veteran has 
not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Right Wrist

New & Material Evidence

At the time of the February 1998 decision, the Veteran's 
service treatment records, Texas Department of Criminal 
Justice records, and VA outpatient treatment records were on 
file.  Service treatment records dated in December 1980 
reflected that the Veteran was assessed with a possible right 
wrist fracture.  However, it does not appear that a fracture 
was ever diagnosed.  The wrist was placed in a cast; when the 
case was removed 3 weeks later, the assessment was resolved 
sprain.  The Veteran's upper extremities were clinically 
evaluated as normal upon separation examination.  It appears 
that the basis for the Board's February 1998 decision was 
that there was no evidence of a right wrist disability.  

Evidence received since the February 1998 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, VA outpatient treatment records reflect a 
current right wrist disability.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. 

Service Connection

As noted above, service medical records dated in December 
1980 reflect that the Veteran was assessed with a possible 
right wrist fracture.  A service Report of Medical 
Examination dated in January 1981 for separation purposes 
reflects that the Veteran's upper extremities were clinically 
evaluated as normal.

VA outpatient treatment records dated in July 2005 reflect 
that x-ray findings revealed mild narrowing of wrist joint 
suggesting mild degenerative joint disease.  

The Veteran underwent a VA examination in September 2005.  
Following physical examination, the examiner diagnosed mild 
degenerative joint disease of the right wrist.  

The Veteran underwent another VA examination in December 
2005.  He reported that he initially injured his right wrist 
during military service when he was playing basketball and 
fell down.  He stated that he has had continuous problems 
with the right wrist since that time.  

Following physical examination, the examiner continued the 
diagnosis of degenerative joint disease of the right wrist.  
The examiner opined that the right wrist degenerative joint 
disease was not at least as likely as not related to the 
Veteran's injury during military service.  The examiner 
reasoned that the service treatment records on separation 
examination were negative for any conditions.  In addition, 
there was an absence of a pattern of continuous chronic 
problems with the right wrist from discharge in military 
service in 1981 until the Veteran initially filed claim for 
the condition in 1996.  

Based on this record, the Board finds that service connection 
for a right wrist disability is not warranted.  The Board 
notes first that the absence of any medical evidence of a 
right wrist disability between the in-service injury in 1980 
and 2005 constitutes negative evidence tending to disprove 
the claim that the Veteran developed a right wrist disability 
as a result of service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The lack of any 
evidence of a continuing right wrist disability for over 24 
years between the injury during service and the post service 
evidence showing a right wrist disability is itself evidence 
which tends to show that no right wrist disability was 
incurred as a result of service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any right wrist disability in this case is supported by 
affirmative evidence, consisting of the January 1981 
separation examination report which included a finding of 
normal upper extremities.  The Board notes that the Veteran 
injured his right wrist in service in 1980.  However, the 
clinically normal upper extremities finding upon separation 
is significant in that it demonstrates that trained military 
medical personnel were of the opinion that no right wrist 
disability was present at that time.  It is also noteworthy 
that the Veteran reported no right wrist complaints at any 
time following the initial injury and at the time of his 
separation from service.  The Board views the separation 
examination report as competent evidence that there was no 
right wrist disability at that time.  

Finally, the Board believes it significant that the December 
2005 VA examiner opined that the current right wrist 
disability was not at least as likely as not related to the 
Veteran's injury during military service.  

The Board acknowledges that there is evidence of an inservice 
injury to the right wrist, and there is medical evidence of 
current right wrist disability.  However, the underlying 
question is one of medical causation.  Neither the Board, the 
Veteran, nor the Veteran's representative are shown to be 
medically competent to address such a question.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, a medical examiner, with knowledge of the 
inservice injury, has rendered an opinion that the current 
right wrist disability is not causally related to the 
inservice injury.  There is no contrary medical evidence of 
record.  The Board must therefore find that the preponderance 
of the evidence is against service connection for current 
right wrist disability. 



Right Index Finger

Criteria & Analysis

The Veteran was assigned a 10 percent disability rating for 
residuals of a fracture of the terminal phalanx of the right 
index finger from April 30, 1996 under Diagnostic Code 5299-
5225.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran underwent a VA examination in September 2005.  He 
stated that the right index finger stiffened and he could 
hardly move it.  

Upon physical examination, the distal interphalangeal (IP) 
joint of the right index finger could flex 20 degrees and 
extend 0 degrees.  The proximal IP joint of the index finger 
could flex 15 degrees and extend to 10 degrees.  There was 
tenderness to palpation of all the joints of the index 
finger.  The examiner diagnosed fracture of the distal 
phalanx of the right index finger, healed with treatment, 
with resultant pain in the base of the right index finger and 
decreased range of motion and some decrease in the grip of 
the right hand and relative weakness of the right hand.  

The Veteran's residuals of a fracture of the terminal phalanx 
of the right index finger is currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5225.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5225.  This hyphenated code is intended to show 
that the Veteran's disability was rated analogously to 
ankylosis of the index finger.  See 38 C.F.R. §§ 4.20, 4.27.  
Under Diagnostic Code 5225, a single 10 percent evaluation is 
warranted when the medical evidence of record shows favorable 
or unfavorable ankylosis of the index finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225.  As a 10 percent evaluation is 
the maximum rating for this disorder under the provisions of 
Diagnostic Code 5225, a higher rating is not warranted.

Whether an evaluation greater than 10 percent for the 
Veteran's residuals of a fracture of the terminal phalanx of 
the right index finger is warranted under other potentially 
applicable diagnostic codes has also been considered.  See 
Schafrath, 1 Vet. App. at 595.  While Diagnostic Code 5229 
provides for limitation of motion of the index finger, the 
maximum evaluation available, 10 percent, would not provide a 
higher evaluation than that already assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2008).  Under Diagnostic Code 
5153, where there is amputation of the index finger through 
the middle phalanx or at the distal joint, a 10 percent 
evaluation is warranted, and a 20 percent rating is warranted 
where an amputation of the index finger occurs at the 
proximal interphalangeal joint or proximal thereto.  The 
appellant's right index finger disability cannot be 
considered equivalent to an amputation since he still has the 
finger and he still has function in all parts of the finger, 
even if he does have some pain on use, decreased range of 
motion, and some decrease in the grip of the right hand and 
relative weakness of the right hand.

After carefully reviewing the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent has 
not been established.  The evidence of record simply does not 
demonstrate that the service-connected residuals of a 
fracture of the terminal phalanx of the right index finger 
have resulted in any ankylosis of the right index finger or 
that the disability involves an inability to use the right 
index finger equivalent to amputation.  As a consequence, an 
increased evaluation cannot be awarded.  Accordingly, a 
rating in excess of 10 percent is not warranted for the 
Veteran's service-connected residuals of a fracture of the 
terminal phalanx of the right index finger under an alternate 
diagnostic code.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported right 
index finger pain.  The Board finds that the present 
disability rating takes into consideration the Veteran's 
complaints of pain, thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that the Veteran has 
not demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of  
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because the maximum schedular evaluation is currently 
assigned for the Veteran's residuals of a fracture of the 
terminal phalanx of the right index finger, and the remaining 
evidence of record does not support a higher evaluation under 
alternate criteria at any time during the period of this 
appeal, the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation.  See Hart, 21 
Vet. App. at 510.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a low back disability is reopened; 
however, service connection for a low back disability is not 
warranted.  New and material evidence having been submitted, 
the claim of service connection for a right wrist disability 
is reopened; however, service connection for a right wrist 
disability is not warranted.  An evaluation in excess of 10 
percent for residuals of fracture of the terminal phalanx on 
the right index finger is not warranted.  The appeal is 
denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


